Citation Nr: 0018123	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disability, diagnosed as neurodermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from August 1985 through 
February 1996.

This appeal arises from a January 1997 rating determination 
that granted service connection for a skin disability.  The 
regional office assigned a 10 percent evaluation for this 
disability, effective from March 1, 1996, the day following 
discharge from service.  The veteran appealed the percentage 
rating assigned for this disability.

In September 1998, the Board remanded the case in order to 
obtain additional information.  After such information was 
obtained, the regional office continued the 10 percent 
evaluation, and the case was returned to the Board.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran's skin condition, diagnosed as 
neurodermatitis, is manifested by lichenification and papules 
over an extensive area, creating some hair loss on the legs, 
with itching, constant and severe at times.

3.  The skin disability has not been shown to cause large 
lesions, more than minimal disfigurement, ulceration, 
extensive exfoliation or crusting, or systemic 
manifestations.

4.  The color photographs taken in 1999 confirm this clinical 
picture, and show involvement over an extensive area.



CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not higher, for 
a skin disability have been approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.48, 
4.59, Diagnostic Codes 7817, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that the skin condition 
covers an extensive area of his body and causes constant 
itching.  He contends that the various medications do not 
help control the condition.

I.  Background

The service medical records show that the veteran was treated 
on various occasions during service for a skin rash.

A private physician, David Niederee, M.D., provided clinical 
notes showing that the veteran was seen in December 1996 
complaining of a rash on the neck, arms, and legs.  Physical 
examination showed darker patches with small bumps on them 
about an inch or two in diameter over the arms, legs, chest, 
and back.  There was one large 10 centimeter patch on the 
right leg.  The diagnosis was nummular eczema, and the 
veteran was provided medication.  Other medical records from 
private physicians show treatment for disabilities unrelated 
to the present claim.

At a hearing at the regional office in mid-April 1997, the 
veteran stated that the skin condition caused constant 
itching around the upper and lower extremities and side.  He 
indicated that he was taking medication, but that the 
medication, including creams and pills, did not stop the 
itching.  He also stated that there were areas of the skin 
which were discolored.

On a Department of Veterans Affairs (VA) examination in late 
April 1997, the veteran's complaints included constant 
itching.  He stated that the skin condition affected his 
thighs, legs, and trunk.  He stated that he took pills and a 
cream for the skin condition.  On physical examination, there 
were patches of follicular papules on the left chest, thighs, 
and lower legs.  It was indicated that these lesions were in 
patches and caused itching.  The diagnosis was localized 
neurodermatitis.

VA outpatient treatment reports were also received.  An 
ambulatory outpatient care note of February 1997 indicates 
that the veteran had called, complaining of a rash on his 
legs, sides, and arms, which he had had for 11 years.  He had 
had creams to treat this in the past, but did not have any 
cream at the present time.  He was scheduled for a clinic 
appointment, and it was explained to him that he should not 
run out of his medication because the treatment needed to 
start as soon as he started breaking out.  

Physical examination a few days later at the dermatology 
clinic showed patches of hyperpigmentation on the thighs, 
hips, and legs.  He stated that he sometimes bled secondary 
to the scratching.  He was instructed to take his medication, 
take cool showers, and use mild soap.  The physical 
examination showed several areas of hyperpigmentation, the 
largest being 5 centimeters by 10 centimeters on the medial 
right thigh.  There were numerous small vesicular lesions 
within each hyperpigmented area.  The lesions were discrete, 
and well demarcated.  There was no scaling.  He was provided 
with medication.  In early April 1997, physical examination 
showed a macular rash on the right side, measuring about 
12 by 6 centimeters.  He was seen one other time in 1997, and 
one time in January 1998.  

On a VA examination in March 1999, the veteran's claims file 
was reviewed.  It was noted that the veteran had had a 
chronic skin condition beginning in 1986, and that his 
current treatment included steroids topically applied.  He 
complained of pruritus and constant itching, which was severe 
at times.  Physical examination showed lichenification and 
rubbing over less than 10 percent of the arms, 25 percent of 
the legs, and 20 percent of the penis.  There was no 
ulceration, exfoliation, or crusting.  Color photographs were 
taken showing involvement of the veteran's legs with some 
minimal hair loss.  The examiner explained that the 
photographs documented that there was minimal disfigurement 
with some hair loss.  The examiner also expressed the opinion 
that it was "not possible to detail the quantity of nervous 
symptoms."  It was indicated that scratching was a symptom, 
and that skin changes as a result may be seen in someone with 
a nervous disorder.  The examiner expressed the opinion that 
there was no specific correlation between the degree of 
itching and scratching and the degree of any nervous 
disorder.

II.  Analysis

The Board has reviewed the veteran's request for a rating in 
excess of 10 percent for his service-connected skin 
disability from the effective date of the grant of service 
connection and the grant of 10 percent for this disability, 
or March 1, 1996.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is satisfied that all necessary evidence 
to reach a conclusion with regard to the increased rating 
issue has been obtained.  The veteran's medical history, 
current clinical manifestations, color photographs, and any 
disability due to pain and discomfort have been reviewed in 
the context of all applicable regulations. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 7817, dermatitis exfoliativa will be 
evaluated the same as eczema under Diagnostic Code 7806.  A 
50 percent rating will be assigned where there is ulceration, 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the disability is exceptionally repugnant.  
A 30 percent evaluation will be assigned where there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation will be assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

In this case, the medical records from the veteran's private 
physician in December 1996, the VA outpatient treatment 
reports, and the VA examinations in 1997 and 1999 show that 
the veteran has neurodermatitis, a chronic skin condition 
that is controlled only partially by medication, including 
creams and pills.  Clearly, the veteran needs to take the 
medication constantly to prevent dramatic flareups.  The skin 
condition does involve an exposed or extensive area, 
including the arms, legs, and trunk at times, and causes 
constant itching.

The VA examinations and the examination by the private 
physician show patches of papules, and the veteran has stated 
that these papules caused constant itching.  There was also 
some recent hair loss, but various examinations failed to 
demonstrate large lesions, more than slight disfigurement, or 
constant exudation.  In this regard, it was noted that the 
veteran did have itching, constant and severe at times, on 
the most recent VA examination.  In fact, the veteran's 
records confirm complaints of constant itching since 1996.  
The 1999 VA examination showed involvement of the arms to a 
minor degree, and the legs and penis to a more significant 
degree.  The color photographs confirm that there was hair 
loss and papules over an extensive area of the legs.  

The various examinations, the color photographs, and the 
other evidence of record demonstrate that the veteran's skin 
condition more nearly approximates the criteria for a 
30 percent evaluation rather than a 10 percent evaluation.  
The evidence establishes that the veteran has papules over an 
extensive area, and that his skin condition causes constant 
itching.  Constant itching is one of the findings listed for 
a 30 percent evaluation, while itching which is less than 
constant is among the criteria for a 10 percent evaluation.  
While none of the other findings required for a 30 percent 
evaluation are shown, the higher evaluation for a skin 
condition is approximated if some of those findings are 
present.  However, the evidence does not reflect any of the 
manifestations necessary for the even higher 50 percent 
evaluation.  The various examinations do not demonstrate 
ulceration, extensive exfoliation or crusting, systemic 
manifestations, or that the disability is exceptionally 
repugnant.  While there was some discussion on the latest 
examination of the relationship of skin and nervous 
manifestations, the examiner did not attribute any distinct 
nervous symptoms to his skin disability.  Consequently, a 
rating of 30 percent, but not higher, for the skin condition 
is warranted from the date of claim, or March 1, 1996.


ORDER

Entitlement to a rating of 30 percent, but not higher, for a 
skin disability is established.  The benefit sought on appeal 
is granted, subject to the controlling regulations for the 
award of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

